IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,428 & AP-76,429




EX PARTE TIMOTEO JESUS GARZA III, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 19376 & 19377 IN THE 336TH DISTRICT COURT
FROM FANNIN COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency
with a child and aggravated sexual assault and sentenced to imprisonment for twenty and fifty years,
respectively. He did not appeal his convictions.
            Applicant contends, among other things, that his trial counsel rendered ineffective assistance
because he failed to request a competency evaluation. The trial court has determined that trial
counsel was ineffective. Accordingly, relief is granted. The judgments of conviction in cause
numbers 19376 and 19377 in the 336th Judicial District Court of Fannin County are set aside, and
Applicant is remanded to the custody of the Sheriff of Fannin County to answer the charges as set
out in the indictments.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: September 29, 2010

Do Not Publish